Citation Nr: 0427423	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 20 
percent for residuals of a right knee arthrotomy, prior to 
April 13, 2000.

2.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service  from May 1953 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1990 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a rating in excess of 10 percent for 
residuals of a right knee arthrotomy.  The veteran filed a 
notice of disagreement with this determination and he was 
provided a statement of the case in July 1990.  He perfected 
his appeal by filing a VA Form 1-9 in August 1990, and he 
requested a personal hearing before a hearing officer at the 
RO.  

The hearing was conducted in December 1990.  In a decision 
that same month, the hearing officer granted a 20 percent 
rating for the veteran's right knee disability.  In a January 
1991 rating decision, the RO implemented the hearing 
officer's decision, and granted a 20 percent rating for 
residuals of a right knee arthrotomy, effective November 20, 
1989.  In the cover letter provided to the veteran with the 
rating decision, it was stated that this increase represented 
a full grant of the benefit sought on appeal, and his appeal 
was considered withdrawn.  Hence, the case was never sent to 
the Board.  

In March 2000, the veteran again filed a claim for an 
increased rating.  In a June 2000 rating decision, the RO 
confirmed and continued a single 20 percent rating for the 
service-connected residuals of a right knee arthrotomy 
through April 12, 2000.  Additionally, effective from April 
13, 2000, the rating decision assigned a separate 10 percent 
rating for nonarthritic residuals of the right knee 
arthrotomy, and a separate 10 percent rating for traumatic 
arthritis of the right knee.  Hence, the combined rating for 
the right knee disability remained 20 percent.  The veteran 
also appealed this determination to the Board.  

The Board notes that, at no time did the veteran explicitly 
express his satisfaction with the 20 percent rating granted 
in the January 1991 rating decision, or request withdrawal of 
his appeal based on the award of an increased 20 percent 
rating.  As the increased 20 percent rating assigned is not 
the maximum rating that could be assigned, the Board finds 
that the issue has remained in appellate status since the 
time of the May 1990 rating decision.  See AB v. Brown, 6 
Vet. App. 35 (1993) (applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded).  

In January 2002, the Board remanded the case to the RO for 
further development.  Subsequently, in a March 2003 decision, 
the Board denied the increased rating issues.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2004 Joint 
Motion, the parties requested that the Board's March 2003 
decision be vacated and the case remanded to the Board.  In a 
July 2004 Order, the Court granted the Joint Motion, vacated 
the Board's March 2003 decision, and remanded the case to the 
Board for action consistent with the Joint Motion.  

The veteran was provided with additional time to submit any 
additional evidence he had in support of his claim.  In 
August 2004, he responded that he did not have any additional 
evidence and he requested that the readjudication of his 
appeal proceed immediately.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Prior to April 13, 2000, the veteran's right knee 
disability was manifested by pain, with no clinical evidence 
of instability, and productive of no more than moderate 
impairment.

3.  From April 13, 2000, functional impairment of the right 
knee comparable to more than slight instability has not been 
demonstrated by competent evidence.

4.  From April 13, 2000, right knee arthritis has been 
manifested by pain productive of functional impairment 
comparable to no more than flexion limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a right 
knee arthrotomy, including entitlement to a separate 
compensable rating for arthritis, is not warranted prior to 
April 13, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (as in 
effect prior to April 13, 2000).  

2.  Effective from April 13, 2000, a rating in excess of 10 
percent for non-arthritic residuals of a right knee 
arthrotomy, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5258, 5259 (2003).  

3.  Effective from April 13, 2000, a rating in excess of 10 
percent for traumatic arthritis of the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in February 2002 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim for an increased rating for his service-connected knee 
disability, which information and evidence, if any, that he 
was to provide, and which information and evidence, if any, 
VA would attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertained to the claim.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claim for an increased 
rating was initially denied in May 1990 and again in June 
2000, prior to the enactment of the VCAA, and the VCAA letter 
was not sent until February 2002.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was advised to submit any 
evidence in his possession in the February 2002 letter.  
After the case was returned to the Board by the Court, he was 
given another opportunity to submit any additional evidence.  
In August 2004, he responded that he had not additional 
evidence to present, and he wanted his appeal processed by 
the Board immediately.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment reports and VA examination 
reports.  Additionally the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2001.  He testified that he continued to 
experience difficulties with his right knee disability, and 
he believed it warranted a higher rating.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issues on appeal.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims for an increased 
rating for his right knee disability.  

II.  Increased Rating

Laws and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

The assignment of separate ratings is, however, dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2003); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  

Degenerative or osteoarthritis is established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, including Note 
1 (2003).  

Slight recurrent subluxation or lateral instability of the 
knee is assigned a 10 percent disability rating.  Moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent disability rating.  A 30 percent 
disability rating requires that the recurrent subluxation or 
lateral instability be severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).  

Dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2003).  Removal of a semilunar cartilage, when symptomatic, 
is rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2003).  These are the maximum ratings available, 
respectively, under each of these Diagnostic Codes.  

A 10 percent rating is also assigned when flexion of the leg 
is limited to 45 degrees or extension is limited to 10 
degrees.  A rating in excess of 10 percent is warranted when 
flexion is limited to 30 degrees or less, or extension is 
limited to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2003).  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in extension and 
flexion, respectively.  38 C.F.R. § 4.71, Plate II (2003).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2003).  The 
provisions of 38 C.F.R. § 3.951(b) do not, however, prohibit 
the Board from re-designating an existing service-connected 
rating to accurately reflect the actual disability, provided 
the re-designation does not result in the severance of 
service connection for the disability in question or the 
reduction of the protected rating.  See VAOPGCPREC 50-91; see 
also, Gifford v. Brown, 6 Vet. App. 269, 272 (1994); 
Pernorio, Butts, supra.  

Factual Background

Service medical records show that the veteran twisted his 
right knee when he stepped from a jeep.  In June 1954, a 
medial meniscectomy was performed and he was returned to 
duty.  He was readmitted to the hospital in November 1954 
with a diagnosis of mild chondromalacia of the right knee.  

Upon VA examination in January 1958, the veteran reported he 
had knee pain, but that the knee was otherwise asymptomatic.  
He denied any history of locking, swelling or giving way.  
Clinical evaluation of the right knee revealed a four-inch 
scar on the medial aspect with tenderness in the region of 
the scar.  There was no swelling and no limitation of motion.  
The knee was stable.  An X-ray report showed fluid in the 
knee joint, particularly in the suprapatellar bursa.  

In a January 1958 rating decision, the RO granted service 
connection for residuals of a right knee arthrotomy and 
assigned a 10 percent rating pursuant to Diagnostic Code 
5259, effective December 3, 1957.  

In November 1989, the veteran filed a claim for an increased 
rating for his right knee disability.  

Upon VA examination in March 1990, the veteran reported that 
he injured his right knee when he stepped out of a jeep in 
service.  He had surgery shortly thereafter.  Since that 
time, his knee has been giving him problems but it was 
gradually getting worse.  If he sat for a while, the knee got 
stiff.  Climbing stairs or excessive walking caused pain.  
Clinical evaluation showed that the veteran walked with a 
normal gait.  There was a slight general enlargement of the 
right knee, but it did not measure in circumference 
significantly greater than the left knee.  Range of motion of 
the right knee was flexion from 0 degrees to 140 degrees.  
There was a considerable amount of crepitus noted on passive 
flexion and extension.  The knee was stable.  There was no 
atrophy.  The diagnoses were right knee residuals of 
arthrotomy and degenerative arthritis of the right knee.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1990.  The veteran related that 
he had more trouble coming down stairs than going up.  The 
pain did not radiate up or down from his knee and it does 
relent if he is off his feet for a while.  He experienced 
pain on flexion at 90 degrees.  He was able to walk several 
blocks before he had to stop because of pain.  He fell on one 
occasion the previous summer when the knee buckled under him.  
He took Motrin for the pain about four times a week.  He was 
told he would knee a joint replacement in the future.  

Based on these clinical findings, the hearing officer 
concluded that a 20 percent rating was warranted under 
Diagnostic Code 5257 for other impairment of the knee.  In a 
January 1991 rating decision, the RO increased the rating for 
the veteran's residuals of an arthrotomy of the right knee to 
20 percent under Diagnostic Code 5257, effective November 20, 
1989.  

The veteran submitted another "claim" for an increased 
rating for his service-connected right knee disability that 
was received by the RO in March 2000.  As discussed in the 
Introduction above, the Board has found that the issue has 
remained in appellate status since the claim filed in 
November 1989.  

A VA examination of the joints was conducted on April 13, 
2000.  The veteran related that his symptoms had gradually 
increased with the passage of time.  He complained of 
intermittent right knee pain and stated that it increased 
with standing or driving long distances.  He claimed that he 
had pain every day.  He characterized the pain as generally 
being a dull ache, but that it could become a sharp pain if 
he stepped the wrong way.  He rated that pain as 3/10.  He 
indicated that he had weakness in the knee and that it would 
turn on him.  He was doing leg strengthening exercises that 
had helped.  The veteran reported that the right knee was 
swollen most of the time.  He denied redness or heat in the 
joint.  He maintained that the knee would give way and he 
would fall if he stepped on something the wrong way.  He 
asserted that the right knee fatigued and had lack of 
endurance compared to the left.  He took medication for pain 
on an as needed basis, depending on his pain and activity 
level.  He denied periods of flare-up of the knee symptoms 
and stated that his symptoms were stable.  He said that he 
wore a brace about once a month.  He denied episodes of 
dislocation or recurrent subluxation, and there were no 
symptoms consistent with inflammatory arthritis.  

An examination revealed a scar on the right knee that was 
neither tender nor adherent.  It was stated that following 
repetitive use, the knee would be limited by pain.  The 
veteran had objective evidence for right knee pain when he 
approached the end of active range of motion.  He was unable 
to perform a deep knee bend, and could only bend to 45 
degrees, when he could no longer continue squatting secondary 
to pain.  The veteran sat with his knee extended during the 
examination.  There was no edema, effusion, joint 
instability, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The right quadriceps and hamstrings 
were weaker than the left and rated 4+/5.  There was crepitus 
in the right knee with movement.  The veteran's gait was 
normal and there were no functional limitations on standing 
or walking.  There were no callosities, breakdown or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  There was no ankylosis present.  Knee flexion was 
full at 140 degrees and extension was 0 degrees.  There was 
no varus or valgus motion in neutral position or with 30 
degrees of flexion.  Lachman's test and the anterior and 
posterior drawer tests were normal.  McMurray's test was 
positive and elicited pain.  The diagnostic impression was 
that the veteran suffered from the residuals of an old trauma 
to the right knee that had been surgically treated.  It was 
indicated that the veteran had severe degenerative joint 
disease.  

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  When he was seen in 
August 1999, it was indicated that the veteran's right knee 
was stable to varus/valgus stress.  He had some varus 
alignment of the knee with a well-healed medial incision.  He 
had full, free range of motion.  The examiner stated that the 
veteran was a good candidate for a total knee arthroplasty.  
It was reported that he had minimal symptoms.  In August 
2000, the veteran related that his pain had deteriorated, but 
was still controlled by Ibuprofen.  An examination showed 
full extension to about 110 degrees of flexion.  The right 
knee was stable in girth.  Valgus stress testing was stable 
on anterior and posterior cruciate testing.  

The veteran was afforded a VA examination of the joints in 
October 2000.  He described daily, aching pain in the right 
knee.  Occasionally, the pain was more severe, and this 
depended on the type of activities he was doing.  He stated 
that the knee did not lock on him.  He reported that he was 
seen at the VA outpatient clinic on an annual basis.  The 
examiner noted that he reviewed the claims folder.  On 
examination, it was noted that the veteran was wearing the 
knee brace.  When he walked, whether with or without the 
brace, the veteran did not have a discernible limp.  The 
general alignment of the right knee was normal.  The veteran 
was unable to squat because of pain over the anterior aspect 
of the right knee.  The scar was nontender and non-painful.  
There was no adherence of the scar to the soft tissue of the 
bone, and there was no keloid formation.  The circumference 
of the thighs was equal.  Range of motion was from 0-125 
degrees with mild crepitation of the patellofemoral joint 
during the last 30 degrees of flexion.  When he flexed the 
knee, it began to hurt and became painful over the anterior 
and sides of the knee between 80-125 degrees of flexion.  
When the veteran fully extended the knee, it hurt from the 
last 5 or 10 degrees of full extension.  There was no medial, 
lateral, anterior or posterior instability of the knee, and 
there was no instability of the patella.  The strength of the 
thigh muscles was 5/5.  There was no fluid or effusion of the 
right knee.  The examiner stated that X-ray studies of the 
knee in August 2000 revealed severe arthritic changes of the 
patellofemoral joint.  The impression was that the veteran 
was postoperative total medial meniscectomy of the right 
knee, and that since then, he had developed arthritic changes 
over the right knee with resultant pain and discomfort on a 
daily basis. 

The veteran was seen in a VA outpatient clinic in August 
2001.  He reported that his right knee was gradually getting 
worse.  He was tolerating the discomfort with Ibuprofen.  He 
walked with a mild to moderate right antalgic limp.  Although 
he could flex completely, this was painful.  The patella was 
quite immobile.  There was no effusion.  The examiner 
indicated that the veteran was to remain on his current 
medication and return for his yearly follow-up evaluation.  

Another VA examination of the joints was conducted in July 
2002.  The veteran reported that he had increased pain in the 
right knee.  He stated that the pain was located in the 
anterior aspect of the knee and the retropatellar region, and 
somewhat laterally to the right patella.  He described 
stiffness when he first got up, but that this improved as he 
walked in the morning.  He related that if he walked in 
excess of 1/2 mile, he would start to have an increase in the 
level of his pain.  He denied swelling, heat, redness or 
frequent instability of the right knee.  He reported that 
about three weeks earlier, his right knee gave way and he 
fell after he stepped in a hole.  The veteran denied locking, 
but stated that he felt a popping sensation on the posterior 
aspect of the kneecap.  He denied loss of strength or easy 
fatigability, but noted that he walked with a limp after he 
started having pain.  His current treatment consisted of 
Motrin on a daily basis and the use of a knee brace.  He 
denied periodic flare-ups, but noted that there were 
precipitating factors to his knee pain.  The examiner noted 
that he reviewed the claims folder.  It was also indicated 
that the veteran had not had any surgery to the right knee 
since the initial operation.  He described occasional 
grinding and popping of the knee that caused significant 
pain.  He indicated that his pain ranged from 0-2/10 during 
the examination.  

An examination disclosed that the veteran walked with a 
normal balanced gait and an even stride, with no antalgic 
noted.  The circumference of his right thigh was 44 
centimeters, compared to 45 centimeters on the left.  Range 
of motion was from 0-135 degrees.  He reported some 
discomfort at the terminus of the range of motion.  The 
discomfort was located in the inferolateral region of the 
right patella.  The right knee was stable to both varus and 
valgus stress.  Anterior and posterior drawer signs were 
negative, as was Lachman's sign.  Muscle strength testing 
revealed +5/5.  It was noted that the veteran had some 
increased discomfort and patellar compression.  X-ray studies 
of the right knee revealed severe medial compartment 
arthrosis.  The diagnosis was post-traumatic arthritis in the 
right knee with significant involvement of the patellofemoral 
joint.  It was reported that the veteran denied recurrent 
subluxation of the knee.  The examiner stated that after 
close questioning of the veteran and a review of the medical 
records, it was apparent that the veteran did not have true 
instability of the knee, but on rare occasions had "pain 
mediated" and weakness involving the right knee.  He also 
observed that the veteran's knee brace was clean with no 
apparent wear or soilage, and smelled only of neoprene 
rubber.  

Analysis

1.  Rating in Excess of 20 Percent for Residuals of a Right 
Knee Arthrotomy, prior to April 13, 2000  

The initial question is whether a rating in excess of 20 
percent is warranted for residuals of a right knee 
arthrotomy, prior to April 13, 2000.  Upon VA examination in 
March 1990, the veteran's knee was found to be stable and 
range of motion was full.  There was crepitus upon passive 
flexion and extension, but no report of pain on motion.  
There was a slight general enlargement of the knee but the 
clinician described it as insignificant.  When he was seen in 
August 1999, it was indicated that the veteran's right knee 
was stable to varus/valgus stress.  During VA examination in 
April 2000, there was also no limitation of motion of the 
right knee.  In addition, it was specifically observed that 
there was no instability, effusion, redness or heat; and the 
veteran denied episodes of dislocation or subluxation.  There 
was pain on motion, a positive McMurray's test and the right 
quadriceps and hamstrings were noted to be weaker than the 
left.  

As noted above, in order to assign a 30 percent rating for 
the veteran's residuals of a right knee arthrotomy under 
Diagnostic Code 5257, the evidence must establish that the 
residuals were compatible with severe impairment of the knee.  
The medical findings in this case demonstrate, however, that 
the impairment was not more than moderate prior to April 13, 
2000.  The evidence consists of examination findings made in 
March 1990 and June 2000, outpatient treatment records dated 
in August 1999, and the veteran's statements regarding the 
severity of his disability.  In March 1990, the knee was 
reported to be stable.  In August 1999, it was indicated that 
the veteran's right knee was stable to varus/valgus stress.  
In April 2000, the veteran's knee was again found to be 
stable.  In light of these consistent clinical findings, the 
Board may only conclude that any instability would be 
considered slight.  However, with consideration of the 
veteran's pain and functional impairment, he was granted the 
next higher rating, 20 percent, under Diagnostic Code 5257.  
Since Diagnostic Code 5257 is not predicated upon limitation 
of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable; and 
10 percent was the maximum rating available under the 
formerly utilized Diagnostic Code 5259.  Consequently, the 
majority of the examination findings show that the severity 
of the veteran's right knee disability was compatible with a 
finding of no more than moderate impairment of the knee prior 
to April 13, 2000.  

The veteran and his representative have asserted that the 
veteran should have been assigned a separate rating under 
Diagnostic Code 5259, and a separate rating for his 
degenerative joint disease, under Diagnostic Code 5010-5260 
and/or 5010-5261, prior to April 13, 2000, in addition to the 
20 percent rating assigned under Diagnostic Code 5257.  
However, it is clear from the discussion in the prior rating 
decision that the veteran's complaints of symptoms of pain 
and functional impairment were contemplated when his 
disability was classified under Diagnostic Code 5257, so that 
he could be afforded a higher rating.  It is clear from the 
record that the 20 percent single rating under Diagnostic 
Code 5257 was not based on a finding of moderate instability 
as virtually no instability was found.  Pain was specifically 
considered in the awarding of that evaluation, and played a 
major role in the increased 20 percent rating assigned.  As 
such, a separate rating under Diagnostic Code 5259, or 
Diagnostic Code 5010-5260 and/or 5261, in addition to the 20 
percent rating assigned under Diagnostic Code 5257, would 
constitute pyramiding and violate 38 C.F.R. § 4.14.  
Diagnostic Code 5259 contemplates unspecified symptoms of 
cartilage removal.  The Board interprets these unspecified 
symptoms to include symptoms such as instability, swelling, 
redness, heat, pain and limitation of motion, when such 
symptom(s) are not shown to result in functional impairment 
which would warrant a compensable rating under a more 
appropriate diagnostic code, such as Diagnostic Code 5257, 
5260, or 5261, etc.  As noted above, the veteran's right knee 
was shown to be stable and to have full range of motion.  
Consequently, the Board finds that the 20 percent rating 
during this time period contemplated these symptoms and any 
additional separate rating for arthritis (and resultant 
limitation of motion), or under Diagnostic Code 5259, would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (2003).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for residuals of a right knee arthrotomy prior to 
April 13, 2000 and this aspect of the claim must be denied.  
See Alemany, supra.

2.  Increased Rating for Nonarthritic Residuals of an 
Arthrotomy of the Right Knee, from April 13, 2000 and 
Increased Rating for Osteoarthritis of the Right Knee from 
April 13, 2000

As noted above, based on the findings of the VA examination 
in April 2000, the RO, in a rating decision dated in June 
2000, continued the 20 percent evaluation for residuals of a 
right knee arthrotomy prior to April 13, 2000, and thereafter 
assigned a 10 percent evaluation for nonarthritic residuals 
of an arthrotomy of the right knee, evaluated as 10 percent 
under Diagnostic Codes 5258/5259, and assigned a separate 10 
percent rating for traumatic osteoarthritis of the right 
knee, under Diagnostic Code 5010.  These 10 percent 
evaluations were effective April 13, 2000.  The veteran 
argues that a higher rating is warranted for each of these 
service-connected disabilities.  

In rating the veteran's service-connected right knee 
disability in the June 2000 rating decision, the RO 
terminated the use of Diagnostic Code 5257, assigned a 
10 percent rating for nonarthritic residuals of an arthrotomy 
of the right knee under Diagnostic Code 5259, and assigned a 
separate 10 percent rating for traumatic osteoarthritis of 
the right knee under Diagnostic Code 5010.  Since there was 
no decrease in the level of the veteran's combined 
compensation award, the provisions of 38 C.F.R. § 3.105(e) 
are not applicable.  

Furthermore, the change in the Diagnostic Code was explained 
by the adjudicator in the June 2000 rating decision in 
accordance with Pernorio, supra.  The adjudicator observed 
the correct diagnoses associated with the veteran's right 
knee disability, and assigned the most appropriate Diagnostic 
Codes.  See Butts, supra.  The veteran was not diagnosed with 
lateral instability or subluxation of the knee.  He underwent 
a right medial meniscectomy, and Diagnostic Code 5259 is the 
appropriate code to use for residuals of that surgery.  He 
was also diagnosed with degenerative joint disease and 
Diagnostic Code 5010 is the appropriate code for evaluating 
that aspect of the disability.  Again, since there was no 
decrease in the level of the veteran's combined compensation 
award, he was not prejudiced in any way by the change.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

However, the Board points out that in evaluating the 
traumatic osteoarthritis of the right knee, the RO used 
Diagnostic Code 5010, based on limitation of motion.  In 
evaluating the nonarthritic residuals of an arthrotomy of the 
right knee, the RO used Diagnostic Code 5259, which 
contemplates unspecified symptoms of cartilage removal.  As 
noted above, the Board interprets this language to include 
symptoms such as instability, swelling, redness, heat, pain 
and limitation of motion, when not shown to warrant a 
compensable rating under a more appropriate Diagnostic Code, 
such as Diagnostic Codes 5010, 5257, 5260 and/or 5261.  
Hence, Diagnostic Code 5259 can contemplate a symptom such as 
limitation of motion, in a case when such symptom is not 
considered to warrant an additional separate compensable 
rating under another Diagnostic Code such as Diagnostic Code 
5010, 5260 and/or 5261.  As the veteran is currently in 
receipt of a 10 percent rating under Diagnostic Code 5010, 
from April 13, 2000, VAOPGCPREC 9-98 and 38 C.F.R. § 4.14 
preclude consideration of the same symptoms considered in 
awarding the 10 percent rating under Diagnostic Code 5010 in 
the award of a separate rating under Diagnostic Code 5259.  
To do so would constitute pyramiding.  As such, nonarthritic 
symptoms of the right knee arthrotomy are appropriate for the 
award of a separate additional 10 percent rating under 
Diagnostic Code 5259, as awarded in this case.  The 10 
percent evaluation is the maximum schedular rating afforded 
under Diagnostic Code 5259.  

The veteran has been afforded two recent VA examinations to 
evaluate the severity of his right knee disability.  With 
respect to the claim for an increased rating for non-
arthritic residuals of the right knee arthrotomy from April 
13, 2000, the Board notes that neither the October 2000 nor 
the July 2002 examination shows that any instability of the 
right knee is present.  Accordingly, the Board finds that the 
probative medical evidence is against the claim for a higher 
rating for residuals of an arthrotomy of the right knee from 
April 13, 2000 under Diagnostic Code 5257.  Further, there is 
no indication of locking or effusion and, therefore, a 20 
percent evaluation is not warranted under Diagnostic Code 
5258.  Hence, the Board concludes that the preponderance of 
the evidence is against the claim for a rating in excess of 
10 percent currently assigned under Diagnostic Code 5259 for 
nonarthritic residuals of a right knee arthrotomy from April 
13, 2000.  

Finally, the veteran argues that a higher rating should be 
assigned for traumatic arthritis of the right knee.  The VA 
examinations of October 2000 and July 2002 demonstrated that 
the veteran had essentially full range of motion, except he 
had pain with the last 5 or 10 degrees of full extension.  As 
the pain does not operate to limit extension, even with 
consideration of pain on use, there has been no demonstration 
of functional impairment of the right knee warranting a 
higher evaluation under Diagnostic Codes 5260 and/or 5261.  
The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for an increased rating for 
traumatic arthritis of the right knee under Diagnostic Code 
5010.  

Although the veteran continues to express significant 
complaints concerning the right knee, the examinations have 
not shown that a higher rating is warranted for either aspect 
of his right knee disability.  The Board concludes that the 
medical findings on examination are of greater probative 
value in rating the disabilities at issue than the veteran's 
lay statements regarding the severity of his disability.  
Consequently, the weight of the evidence is against the claim 
for an increased rating for traumatic arthritis of the right 
knee.  

Further, as noted above, the Court has held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  However, even with 
consideration of functional loss due to pain, the veteran's 
disability picture does not approximate the limitation of leg 
flexion or extension warranted for a higher evaluation under 
38 C.F.R. Part 4, Diagnostic Codes 5260 or 5261.  

Finally, the Board has also considered whether a higher 
rating is warranted for the veteran's right knee disability 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that the 
veteran's right knee disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition requires frequent 
hospitalization, or that the right knee disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  


ORDER

A rating in excess of 20 percent for residuals of a right 
knee arthrotomy, including a separate compensable rating for 
arthritis, prior to April 13, 2000 is denied.  

An increased rating for non-arthritic residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling, is denied.  

An increased rating for traumatic arthritis of the right 
knee, currently evaluated as 10 percent disabling, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



